DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655) in view of Olsen (US 2017/0175066).
Regarding claim 1, Flynn discloses a container (paragraph [0028]; Fig. 1, element 10) of a bioreactor (abstract), the container (paragraph [0028]; Fig. 1, element 10) being designed for filling with a medium (paragraphs [0009]-[0010] and [0024]) that comprises a photoreactive substance (paragraph [0023]), for at least partially triggering at least one photochemical reaction (paragraph [0010]) of the photoreactive substance (paragraph [0023]), the container comprising:
	a container casing (paragraph [0028]; Fig. 1, element 10) surrounding a container interior (paragraph [0028]; Fig. 1), the container casing (paragraph [0028]; Fig. 1, element 10) having a container wall (paragraph [0028]; Fig. 1) with at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80) for introducing at least one illuminant (paragraph [0036]) through the container wall (paragraph [0028]; Fig. 1) of the container casing (paragraph [0028]; Fig. 1, element 10) into an area of the container interior (paragraph [0028]; Fig. 1); and
	at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f) that is at least partially transparent (paragraph [0035]) for electromagnetic radiation (paragraphs [0035]-[0036]) the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f) being arranged at the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80) in the container wall (paragraph [0028]; Fig. 1) and being disposed at least partially within the container interior (paragraph [0028]; Fig. 1), the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f) being designed to at least partially receive the at least one illuminant (paragraph [0036]) from an outside (paragraph [0032] “exterior”) through the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80), so that the medium (paragraphs [0009]-[0010] and [0024]) can be irradiated at least partially (paragraphs [0036]-[0037]) by the at least one illuminant (paragraph [0036]) such that the photochemical reaction (paragraph [0010]) of the photoreactive substance (paragraph [0023]) can be triggered by electromagnetic radiation (paragraphs [0035]-[0036]) emitted by the at least one illuminant (paragraph [0036]), wherein:
	the at least one illuminant (paragraph [0036]) is isolated (paragraph [0035]) from the medium (paragraphs [0009]-[0010] and [0024]) by the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f).
	Flynn does not disclose:
a disposable container of a bioreactor
a container casing (paragraph [0028]; Fig. 1, element 10) formed from a transparent plastic material
the at least one illuminant-receiving pocket is formed from the same transparent plastic material as the container casing and further is formed in one piece with the container casing.
Regarding 1) of claim 1, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Flynn would be fully capable of being disposable given that the container could be made out of any material required (Flynn, paragraph [0028]).  
Given that Flynn’s container could be made out of any material required (Flynn, paragraph [0028]), it would have been obvious to one skilled in the art before the effective filing date to modify the invention of Flynn to be made out of plastic in order to easily dispose of the bioreactor, similarly to pharmaceutical processes where plastic components are used, for a single-use to eliminate issues with contamination that may result from incomplete cleaning.
Despite the damage that may incur while using plastics or glass (Flynn paragraph [0003]), Flynn both describes using plastics in the prior art (paragraph [0003]) and PTFE in Flynn’s invention (Flynn, paragraph [0028]). The idea of using plastic to make containers, even bioreactors, is known.
Nevertheless, Olsen discloses a disposable container (abstract) of a bioreactor (abstract).
In the analogous art of disposable bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify modified Flynn’s container with a disposable or single-use container in order to reduce the risk of cross-contamination, reduce turn-around time, lower capital investment, reduce need for validation of sterility, and reduce need for supporting infrastructure (Olsen, paragraph [0010]).
Regarding 2) of claim 1, given that Flynn’s container could be made out of any material required (Flynn, paragraph [0028]), it would have been obvious to one skilled in the art before the effective filing date to modify the invention of Flynn to be made out of the same transparent plastic of the illuminant-receiving pocket in order to receive light from outside of the bioreactor in addition to the light provided by the illuminant.
Nevertheless, Olsen discloses a transparent plastic material (paragraph [0142]).
In the analogous art of disposable bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the container casing of modified Flynn with the transparency of Olsen in order to provide transparent viewing areas into the interior of the bag (Olsen, paragraph [0142]). This visual cue would be one way to check for contamination within the bioreactor bag.
Regarding 3) of claim 1, Flynn discloses that the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f) is formed of a transparent plastic (paragraph [0035]) and the container casing (paragraph [0028]; Fig. 1, element 10) can be made out of any material required (paragraph [0028]). 
Given that Flynn’s container could be made out of any material required (Flynn, paragraph [0028]), it would have been obvious to one skilled in the art before the effective filing date to modify the container casing of Flynn to be made out of the same transparent plastic of the illuminant-receiving pocket in order to receive light from outside of the bioreactor in addition to the light provided by the illuminant.
Nevertheless, Olsen discloses a transparent plastic material (paragraph [0142]).
In the analogous art of disposable bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the container casing of modified Flynn with the transparency of Olsen in order to provide transparent viewing areas into the interior of the bag (Olsen, paragraph [0142]). This visual cue would be one way to check for contamination within the bioreactor bag.
Regarding the limitation, “the at least one illuminant-receiving pocket … further is formed in one piece with the container casing”, absent unexpected results, integrated parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(B). 
Regarding claim 2, Flynn discloses that the container casing (paragraph [0028]; Fig. 1, element 10) comprises the container wall (paragraph [0028]), a container bottom (Fig. 1 and paragraph [0028] “closed or sealed”) and a container lid (Fig. 1 and paragraph [0028] and [0033] “closed or sealed”) wherein the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80) comprises at least one opening (paragraph [0032] “the sealing 80 may seal the opening when a light tube 20 is inserted”) in the container lid (Fig. 1 and paragraphs [0028] and [0033] “closed or sealed”).

    PNG
    media_image1.png
    625
    709
    media_image1.png
    Greyscale

	Flynn does not disclose a removable container lid, however, Flynn does disclose that the container can be closed or sealed (paragraph [0028]) and that there is a top side to the container (paragraph [0033]).
	In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the lid of Flynn’s photobioreactor to be removable in order to access the internal compartment of the photobioreactor to aid in filling with media, or to aid in cleaning the photobioreactor after use.
	Furthermore, regarding this limitation, absent unexpected results, separable parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(C).
Regarding claim 5, Flynn discloses that the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f) is designed to at least partially receive at least one light source (paragraph [0036]) from the outside (paragraph [0032] “exterior”) through the at least one illuminant opening (paragraphs [0015] and [0032] “entering the growth chamber through sealing”; Fig. 1, element 80).
Regarding claim 7, Flynn discloses that the container (paragraph [0028]; Fig. 1, element 10) is sterilizable (paragraph [0025], “in-situ cleaning means such as UV (ultra violet)”).
	Regarding claim 16, Flynn discloses the container casing (paragraph [0028]; Fig. 1, element 10) and the at least one illuminant-receiving pocket (paragraph [0035]; Figs. 1-2b, elements 20-20f).
	Flynn does not disclose that the container casing and the at least one illuminant-receiving pocket are formed in one piece from a flexible plastic.
	Olsen discloses a container (abstract and paragraph [0009]) formed from a flexible plastic (paragraph [0009]).
In the analogous art of disposable single-use bioreactor bags, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Flynn with the container of flexible plastic of Olsen in order to reduce the risk of cross-contamination, reduce turn-around time, lower capital investment, reduce need for validation of sterility, and reduce need for supporting infrastructure (Olsen, paragraph [0010]).
	Regarding the limitation “are formed in one piece”, integration of parts would have been obvious to one of ordinary skill in the art as a matter of obvious engineering choice. MPEP § 2144.04(V)(B).
	Regarding claim 17, Flynn discloses the container casing (paragraph [0028]; Fig. 1, element 10).
	Flynn does not disclose that the container casing is a flexible bag.
	Olsen discloses a flexible bag (abstract).
In the analogous art of disposable single-use bioreactor bags, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Flynn with the container of flexible plastic of Olsen in order to reduce the risk of cross-contamination, reduce turn-around time, lower capital investment, reduce need for validation of sterility, and reduce need for supporting infrastructure (Olsen, paragraph [0010]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655) in view of Olsen (US 2017/0175066) as applied to claim 1, further in view of Lee (KR 2000/0046481) (machine translation).
	Regarding claim 8, Flynn does not disclose a rod-shaped element, wherein the illuminant is arranged on the rod-shaped element by means of a winding.
	Lee discloses a rod-shaped element (Fig. 4, element 7 “inner conduit”), wherein the at least one illuminant (Fig. 4, element 12; pg. 3, middle of page, “optical fiber bundle” and “high efficiency light source 11 is installed at the end of the optical fiber bundle”) is arranged on the rod-shaped element (Fig. 4, element 7 “inner conduit”) by means of a winding (Fig. 4, element 12; pg. 3, middle of page, “optical fiber bundle 12 is wound along the outer surface of the inner conduit 7”).
	In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor lighting of Flynn with the photobioreactor lighting of Lee in order to provide an illuminator that is wound along a rod-shaped structure inside the photobioreactor so that the high efficiency light source can be outside the photobioreactor while still illuminating the inside of the photobioreactor via an optical fiber light guide.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655) in view of Olsen (US 2017/0175066) as applied to claim 1, further in view of Zaglio (WO 2012/077081).
	Regarding claim 9, Flynn does not disclose a stirring element having a stirring shaft with a stirring shaft cavity and an at least partially transparent stirring shaft wall,
	wherein the stirring shaft cavity can receive the at least one illuminant and the stirring shaft wall is designed so that the at least one illuminant can emit electromagnetic radiation through the stirring shaft wall into the container interior and can trigger the photochemical reaction of the photoreactive substance of the medium.	Zaglio discloses a stirring element (Fig. 1, element 5) having a stirring shaft (Fig. 1, elements 8 and 12) with a stirring shaft cavity (pg. 9, lines 6-7) and an at least partially transparent stirring shaft wall (pg. 10, lines 2-10); wherein the stirring shaft cavity (pg. 9, lines 6-7) can receive the at least one illuminant (pg. 10, lines 2-10 “LED”) and the stirring shaft wall (pg. 10, lines 2-10) is designed so that the at least one illuminant (pg. 10, lines 2-10 “LED”) can emit electromagnetic radiation (pg. 10, lines 2-10 “lighting”) through the stirring shaft wall (pg. 10, lines 2-10).
	In the analogous art of agitators in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Flynn to include the agitator of Zaglio in order to simultaneously agitate the culture solution and irradiate the culture solution with light for the production and growth of the organism in the photobioreactor.
	Regarding the phrase “into the container interior and can trigger the photochemical reaction of the photoreactive substance of the medium” all these structures have already been claimed under Flynn. It would have been obvious to one skilled in the art before the effective filing date to modify Flynn’s container interior to contain the agitator of Zaglio in order to simultaneously agitate the culture solution and irradiate the culture solution with light for the production and growth of the organism in the photobioreactor.
	Regarding claim 10, Flynn discloses that the at least one illuminant comprises a light source (paragraph [0036]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (WO 2010/115655) in view of Olsen (US 2017/0175066) and Zaglio (WO 2012/077081) as applied to claim 10, further in view of Garnier (US 2016/0046899).
Regarding claim 11, Flynn discloses that the container casing (paragraph [0028]; Fig. 1, element 10) comprises a container casing inner surface (paragraph [0016]) that comprises a container inner wall structure (paragraph [0016]).
Flynn does not disclose a container inner wall structure designed to: form a surface enlarged with respect to an unstructured smooth container casing inner surface and to receive at least part of the at least one illuminant on or in the container inner wall structure; and or influence a flow profile of a medium in the container interior.
Garnier discloses a container inner wall structure (paragraph [0024] “baffles”) designed to form a surface enlarged with respect to an unstructured smooth container casing inner surface (paragraph [0037], “tank”) and to receive at least part of the at least one illuminant (paragraph [0024] “LEDs”) on or in the container inner wall structure (paragraph [0024] “implanted on the faces of the baffles”); and or influence a flow profile (paragraph [0016]) of a medium (paragraph [0015]) in the container interior (paragraph [0017] “volume of the tank”).
In the analogous art of bioreactors with illumination, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of modified Flynn with the internal structures of Garnier in order to allow light to be irradiated into the tank while simultaneously eliminating vortices within the tank (Garnier, paragraph [0016]).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walter (WO 2012/098031) – This invention is a photobioreactor with illuminants in moldings.
Dauth (US 2010/0190227) – This invention is a photobioreactor with LED molded parts.
Schenck (US 5,753,106) – This invention is a photoreactor.
Craigie (US 2003/0059932) – This invention is a photobioreactor with a set of lateral light sources.
Brod (US 2012/0282677) – This invention is a photobioreactor with light guides wound on rotor arms.
Dimanshteyn (US 7,824,904) – This invention is a photobioreactor with a rotating mixing system that comprises a light emitting device.
Mottahedeh (US 2016/0168521) – This invention is a photobioreactor with light tubes.
Eikelmann (EP 2853584) – This invention is a single-use bioreactor; the background section mentions flexible single-use (Examiner interprets “single-use” as “disposable”) bioreactors.

Response to Arguments
Applicant’s arguments filed on November 28, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

Regarding the disposability of Flynn’s container, the Flynn reference is silent to reusability or disposability of Flynn’s invention. However, Flynn clearly states that the container can be made of any material required (paragraph [0028]). Any material, even glass or plastic, could then be disposed of. Even the traditionally disposable bioreactors – that is, bioreactors with plastic components – are described in the background section (Flynn, paragraph [0003]). Easily damaged containers and replacement parts also might imply that these plastics are disposable (Flynn, paragraph [0003]). However, for the consideration of the Applicant, Olsen has been disclosed to describe a plastic that is both flexible and disposable in the manufacture of a bioreactor bag. 

	Regarding the use of a flexible plastic, this is not an inconsistent teaching with Flynn, as Flynn states that the invention could be made of any material required.

Regarding the arguments about claims 8-11, the rejection stands. There are no persuasive arguments given in the response, and the parent claim 1 is already rejected.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is (571)272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 5 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/DONALD R SPAMER/Primary Examiner, Art Unit 1799